Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143861 & (24)(25)(26)                                                                                Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143861
                                                                    COA: 304991
  KWAME KILPATRICK,                                                 Wayne CC: 08-010496-FH
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED, in
  part, as it pertains to the motion for stay. The motion for stay is DENIED. The
  application for leave to appeal the August 30, 2011 order of the Court of Appeals and the
  motion for leave to file brief amicus curiae remain pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2011                   _________________________________________
         h1116                                                                 Clerk